Citation Nr: 1726476	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-38 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1967 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran subsequently moved and the jurisdiction of this case transferred to Houston, Texas. 


FINDING OF FACT

The Veteran's tinnitus was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA's duty to notify was satisfied by a letter sent in June 2007.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, VA examination, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran received a VA examination in July 2008.  The Board found the July 2008 opinion inadequate and remanded the case in September 2016 for an addendum opinion.  The VA examiner provided an addendum opinion in December 2016 based on an evaluation of the entire claims file and provided an adequate rationale discussing potential nexus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board's duty to assist has been fulfilled and there was substantial compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board acknowledges that the Veteran has a current diagnosis of tinnitus.  Further, the Board concedes that the Veteran was exposed to acoustic trauma while in Vietnam.  Thus, the issue before the Board is whether there is a nexus between the Veteran's in-service noise exposure and his tinnitus.

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Tinnitus is an organic disease of the nervous system and is thus considered a chronic disease.  38 C.F.R. § 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Therefore, the nexus requirement may be satisfied by evidence it manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this case, the Veteran reported that the onset of his tinnitus was in 1995, more than 20 years after separation.  Therefore there is no probative evidence that it manifested within one year of separation. 

Further, if it cannot be shown the Veteran developed a disability in service, a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a grant based upon continuity of symptoms is also not warranted because, as noted above, onset began more than 20 years after separation, indicating that there was no continuity of symptoms.  

In the Veteran's May 2007 statement he asserted that his tinnitus began in 1995.  Additionally, the Veteran submitted statements in February 2010, April 2010, and September 2010 discussing how his tinnitus has worsened and that he has difficulty communicating with others.  The Veteran also submitted a February 2010 private opinion where the doctor concluded the Veteran's severe tinnitus was due to his noise induced high frequency hearing loss.  The private examiner opined the Veteran's exposure to artillery during the Vietnam War contributed to his tinnitus.  

The Veteran received a VA examination in July 2008 where the examiner concluded the Veteran's tinnitus was not related to service.  The July 2008 examiner concluded that the etiology of the Veteran's tinnitus was unclear and because there was nothing noted in the Veteran's service records and nothing noted on his exit examination his tinnitus was not due to service.  The opinion was found to be inadequate in the prior Board remand and it is therefore not probative.  

Likewise, in December 2016, the VA examiner provided an addendum opinion concerning the etiology of the Veteran's tinnitus.  The December 2016 examiner also concluded that the Veteran's tinnitus was not due to his in-service noise exposure.  The December 2016 examiner reviewed the Veteran's claims file and considered the statement from the Veteran's private doctor.  However, the examiner concluded that because the Veteran's hearing was normal upon discharge there was no objective factors for the etiology of his tinnitus.  The examiner noted "epidemiologic studies show that presbycusis (genetic/age related hearing loss) is the most prevalent cause of tinnitus followed by excessive noise exposure."  Thus, the examiner concluded if the Veteran's hearing was normal upon discharge and there was no evidence of hearing damage due to noise exposure, then the worsening in the Veteran's hearing was due to post-service noise exposure and other factors, such as aging, occupational noise exposure, and history of Meniere's Disease. 

Here, the Board is presented with differing medical opinions.  The Board finds the Veteran's private doctor opinion is competent and credible and the December 2016 VA addendum opinion is competent and credible.  However, the Board finds the February 2010 private opinion has lower probative value than the December 2016 addendum opinion.  The December 2016 opinion provided a detailed rationale and explanation for why there is no nexus between the Veteran's tinnitus and in-service noise exposure.  The December 2016 addressed the February 2010 private opinion and addressed that the Veteran's post-service noise exposure at his construction job.  Furthermore, the December 2016 examiner cited medical journals to support his conclusion.  

Conversely, it is not clear from the February 2010 private opinion if the Veteran's claims file was reviewed.  A physician's review of the claims file is not the determinative factor in assigning probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  However, the physician should have information regarding the relevant case facts, and it is not evidence here that the Veteran's private physician did.  The physician provided little explanation for his rationale and did not address the Veteran's post-service noise exposure.  While the Board finds the February 2010 opinion competent and credible, it lacks the detailed explanation present in the December 2016 VA addendum opinion.  Accordingly, the Board finds the February 2010 private opinion is afforded lower probative weight than the December 2016 VA addendum opinion.

Additionally, the Board considers the Veteran's lay statements.  As a lay person the Veteran is competent to report his tinnitus symptoms.  However, in this case, the Veteran lacks the expertise or training to provide an etiological opinion for his tinnitus, especially given that there are many potential causes for tinnitus, as noted by the VA examiner.  Therefore, while the Veteran's lay statements are considered the Board affords the Veteran's lay statements low probative value. 

Thus, the Board finds the preponderance of evidence is against the Veteran's claim.  As such, the Board concludes service connection for tinnitus is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).   


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


